 In,the Matter of PACIFICPRESS,and, LosANGELESSTEREOTYPER&UNION#58,, AFL.-,In the Matter` of PACIFICPRESS,INC.andLOS' ANGELES MAILERSUNION, #9, AFLCases Nos. 21-R-?^'and 21-'R48,25, respectively.-16,''1945 `O'Melveny & Myers,,byMr. Deane 'F. Johnson,of Los Angeles;,Calif., for the Company-,,.Messrs. Robert W.-GilbertandSidney Zagri,of Los Angeles, Calif.,for the Unions.. ,Miss Ruth E. Bliefield,of .counsel to the Board.DECISION'AND,DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon separate petitions, duly filed by Los Angeles StereotypersUnion #58, AFL, herein called the Stereotype's, and Los AngelesMailers Union #9, AFL, herein called the Mailers, collectively referredto,herein as the Unions, alleging that questions affecting commercehad arisen concerning the representation of employees of PacificPress, Inc., Los Angeles, California, herein called the Company,the National Labor Relations,Board provided for an appropriateconsolidated hearing upon due notice before Charles M. Ryan, TrialExaminer.The hearing in these two cases was held at Los Angeles,'California, on July 6 and,7, 1945.'The Company and the Unionsappeared and participated.All parties were afforded full opportunityto be heard, to examine and cross examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings made at1Petitionsfiled by International Printing Pressmenand Assistants Union of NorthAmerica, AFL (Case No21-R-2823), International Photo EngraversUnion of' NorthAmerica, Local 32, A. F. L. (Case No 21-R-2826),and Amalgamated Lithographers ofAmerica, Local 22, A. F L (Case No. 21-R-2947),were also consolidatedwith the abovecases, andthe hearing was actuallyheld in all five cases.On September 19, 1945, however,the Boardissued anOrdersevering Cases Nos.21-R-2824 and 21-R-2825 fromCases Nos.21-R-2823, 21-R-2826, and 21-R-2947, and granting oral argument in the latter threecases.64 N. L. R. B., No. 47.2701 PACIFIC PRESS; INC.-^ \b27-1the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded, opportunity to file briefs with the Board.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY'-Pacific Press, Inc.,, a California corporation, is engaged at itsplant, in Los Angeles, California, in commercial printing, lithography,photo-engraving, and distribution, and has been so engaged sinceJanuary 1, 1945.The Company also prints maps, manuals, andother documents for the United States Army and Navy, and printsthe Pacific Coast edition of Time magazine.During January andFebruary 1945, the Company purchased paper and ink amounting invalue to approximately $120,000, about 50 percent of which was ob-tained from sources, located outside the 'State of California.Duringthe same period the total sales of the Company were valued in excessof $300,000, approximately $21,000 of which were sales of productsthat were shipped by the Company to points outside the State. .We find that the; Company is engaged in commerce within the-mea_n-'ing of the National Labor Relations Act.'II.TIIE ORGANIZATIONS INVOLVEDLos, Angeles Stereotypers Union #58, and Los Angeles MailersUnion #9, both affiliated with the American Federation of Labor,,are labor organizations admitting to membership, employees of theCompany.,III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Unions asthe-exclusive bargaining-representatives of the employees in the unitsBoard. in an appropriate unit.A statement of-a Board agent, introduced into evidence at the hear-ing, indicates that. the Unions represent substantial numbers of em-ployees in the units hereinafter found appropriate.2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within' the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2The Field'Examiner reported that the Stereoty pers'submitted four authdrization cards ;that thenames of four,persons appearing on the cards were listed on the Company's payroll of May 5, 1945;which contained the names of'four'employees in the appropriate unit;and that`the cards were dated March 1945.-;I`)-He further reportedthat theMailers submitted 17 authorization cards';that-the namesof 15 persons appearing on the cards were contained in the aforesaid pay roll which listedthe names of 25 employees in the appropriate unit ; and that of these cards,7 were datedJanuary 1945,and 8 were dated February 1945.,1 272 aDECISIONSOF NATIONAL -LABOR-RELATIONS BOARDCase No. 21-R4824'The Company takes no position with respect to the unit alleged,by the Stereotypers to be appropriate.'' The unit requested includesall employees of the Company engaged in related occupations withinthe Stereotyping Department.We find', -therefore, in accordance with the unopposed request ofthe'Stereotypers and upon the entire record, that- all employees of the'Stereotyping Department of the Company; excluding all supervisory'empl'oyees above the rank of foreman,3 constitute a' unit appropriatefor the purposes of collective bargaining ",ith in the meaning of;Section 9 (b) of the Act.Case No. 21-R-2825We find, in accordance with the agreement of, the *parties aid uponthe entire record, that all employees ,of the Mailing Room of theCompany,, excluding all supervisory employees above the rank offoreman,5 constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVEShave arisen be resolved by separate elections by secret 'ballot amongthe employees in the appropriate units who were employed during thepay-roll period immediately preceding the date of the Direction,ofElections herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of 'and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National'Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective' bargaining with Pacific Press,3It appears,that the foreman is the type of supervisory employee we have customarilyincluded in units,comprised of non-supervisory employees in the printing trades.SeeMatter of John Dickinson Schneider,59 N. L. R. B 1133.The parties agree that this covers all employees in both mailing rooms of the Company,including employees engaged in tying, wrapping,and bundling,and operating Dickmachines.a It also appears.that this foreman is the type of supervisory employee we have cus-tomarily included in units comprised of non-supervisory employees in the printing trades.SeeMatter of John Dickinson Schneider,,59 N. L.R. B. 1133. PACIFIC PRESS, INC.273Inc.,Los Angeles,California,elections by secret ballot shall beconducted as early as possible,but not later than thirty(30) daysfrom the date of this Direction,under the direction and supervisionof the Regional Director for, the Twenty-first Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees of Adcraft Incorporated who come within thegroups listed below who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off,and including employees in thearmed forces'of the United States who present themselves in person atthe polls, but excluding those employees who have since, quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the elections:-(1) )Allemployees in the unit found appropriate in Section IV,above, in Case No. 21-R-2824, to determine whether or not they desireto be represented by Los Angeles Stereotypers Union#58,AFL,for the purposes of collective bargaining; and(2=) _All employees in the unit found appropriate in Section IV,above, in Case No.2f-R-2825, to determine whether or not they de-sire to be represented by Los Angeles Mailers Union#9,AFL, forthe purposes of collective bargaining.-L670417-46-vol. 64-19